Filed Pursuant to Rule 433 Registration No. 333-169315 Entergy Corporation 4.70% Senior Notes due January 15, 2017 Final Terms and Conditions January 10, 2012 Issuer: Entergy Corporation Security Type: Senior Notes (SEC Registered) Expected Ratings(1): Baa3 (stable outlook) by Moody’s Investors Service BBB- (negative outlook) by Standard & Poor’s Ratings Services Trade Date: January 10, 2012 Settlement Date (T+3): January 13, 2012 Principal Amount: Coupon: 4.70% Coupon Payment Dates: January 15 and July 15 of each year First Payment Date: July 15, 2012 Final Maturity: January 15, 2017 Optional Redemption Terms: Make-whole call at any time prior to December 15, 2016 at a discount rate of Treasury plus 50 bps and, thereafter, at par UST Benchmark: 0.875% due December 31, 2016 Spread to UST Benchmark: +387.5 bps Treasury Price: 100-3 ¾ Treasury Yield: 0.851% Re-offer Yield: 4.726% Issue Price to Public: 99.885% Net Proceeds Before Expenses: Joint Bookrunners: Morgan Stanley & Co. LLC Barclays Capital Inc. BNP Paribas Securities Corp. Citigroup Global Markets Inc. Goldman, Sachs & Co. Mizuho Securities USA Inc. RBS Securities Inc. Co-Managers: Credit Agricole Securities (USA) Inc. Morgan Keegan & Company, Inc. CUSIP / ISIN: 29364G AG8 / US29364GAG82 1A securities rating is not a recommendation to buy, sell or hold securities and may be subject to revision or withdrawal at any time. The issuer has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates.Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering.You may get these documents for free by visiting EDGAR on the SEC website at www.sec.gov. Alternatively, a copy of the prospectus for the offering can be obtained by calling (i) Morgan Stanley & Co. LLC toll free at 1-866-718-1649, (ii) Barclays Capital Inc. toll free at 1-888-603-5847, (iii) BNP Paribas Securities Corp. toll free at 1-800-854-5674, and (iv) Goldman, Sachs & Co. toll free at 1-866-471-2526.
